         Case 1:19-cv-08121-RWL Document 42
                                         40 Filed 06/17/20 Page 1 of 1




                         PECHMAN LAW GROUP PLLC
                           A T T O R N E Y S         AT    L A W
                                   488 MADISON AVENUE
                                 NEW YORK, NEW YORK 10022                             6/17/2020
                                       (212) 583-9500
                                  WWW.PECHMANLAW.COM

                                                           June 17, 2020
VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: Hernandez et al. v. 120 East 56th Street Rest. Corp. et al.
                  19 Civ. 8121 (RWL)

Dear Judge Lehrburger:

       We represent Plaintiffs in the above-referenced matter. We write to request a
slight modification of the Court’s Order Approving Settlement entered today, June 17,
2020 (ECF No. 39), to include a provision establishing that the Court will retain
jurisdiction of this matter for purposes of enforcing the Parties’ settlement agreement.

       As part of their Settlement Agreement (ECF No. 37-1 at ¶ 10) and in their
Proposed Stipulation and Order Dismissing Case (ECF No. 38), the Parties requested
that the Court retain jurisdiction of this matter for purposes of enforcing settlement. In
light of case law holding that “[a]pproval of settlement agreements pursuant
to Cheeks alone is [] insufficient to give rise to ancillary jurisdiction” for the enforcement
of a settlement agreement absent the express retention of jurisdiction by a court,
Thurston v. Flyfit Holdings, LLC, 18-cv-9044 (PAE)(SN), 2020 WL 2904065, at *3 (S.D.N.Y.
June 3, 2020), Plaintiffs respectfully request that the Court’s Order Approving
Settlement be modified to include a provision establishing that the Court shall retain
jurisdiction of this action solely for purposes of enforcing the Parties’ settlement
agreement.

       We thank the Court for its attention and consideration of this matter and for its
assistance in helping the Parties reach a resolution in this case.

                                                   Respectfully submitted,
    6/17/2020                                       /s/ Louis Pechman

                                                   Louis Pechman

cc: All counsel of record (via ECF)
